On the court’s own motion, the decision rendered May 6, 1968 (30 A D 2d 641) is amended to read as follows: Appeal from a judgment of the Supreme Court, Westchester County, entered December 8, 1965, except, as limited by appellants’ briefs, so much of the judgment as dismissed the petition of Leslie T. Giblin in part. Judgment affirmed insofar as appealed from, with one bill of costs jointly to respondents Greiss and Cembalest against appellants and respondent Weinberg. No opinion. (Though nominally a respondent, Weinberg’s brief on appeal joined with appellants in requesting a reversal of the judgment. Hence he, like appellants, was an unsuccessful party on this appeal and he consequently should bear with appellants the burden of costs.) Beldock, P. J., Christ, Hopkins, Benjamin and Munder, JJ., concur.